DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 10 June 2020 and 28 February 2020 have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6-13, and 17-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ghosh et al. (US Publication no. 2019/0192860).
In regard to claims 1, 12, and 43, Ghosh et al. teach and system and method that evaluates efficacy of His bundle pacing at achieving capture.  Ghosh et al. describe: an electrode apparatus 110 (figure 1) comprising a plurality of external electrodes configured for monitoring a plurality of body surface electrical signals of a patient (para 20-22, 27, 35-38, 43 and 45, the system includes electrode apparatus 110 with a plurality of electrodes within a band to be wrapped around the torso of a user to acquire ECG signals which can be used to evaluate His bundle pacing therapy); and a computing apparatus 140 coupled to the electrode apparatus 100 and comprising processing circuitry configured to (para 22): generate cardiac electrical dyssynchrony data from the body surface electrical signals received from the plurality of external electrodes during delivery of His bundle pacing pulses (para 27, the computing system analyzes ECG signals to obtain cardiac information  which includes electrical heterogeneity information and electrical dyssynchrony information (N.B.  heterogeneity and dyssynchrony are considered synonymous terms in the art to indicate electrical activation relationships between the right and left sides of the heart); also see para 4, 5, 46-50, 58, and 70)); identify effective His bundle capture by the His bundle pacing pulses based on the electrical dyssynchrony data (para 45-50, 58, and 70, Ghosh et al. utilize the heterogeneity information and also AV conduction asynchrony to determine whether His bundle pacing is acceptable.  Determination that the His bundle pacing parameters and placement is acceptable is considered to be suggestive that the pacing were effective at achieving capture), wherein the effective His bundle capture comprises capture of both a left bundle branch and a right bundle branch of a His bundle (para 81, metrics pertinent to heterogeneity of dyssynchrony are LVAT and RVAT (para 46-48),  establish a capture detection threshold based on the determined feature of the cardiac electrical signal (para 96, control module performs capture management functions).
	In regard to claims 6, 7, 17, and 18, Ghosh et al. provides for a generating baseline dyssynchrony or heterogeneity to determine if His bundle pacing is effectively capturing the heart (para 49).  The baseline may be generated from His bundle pacing or native conduction (para 49 and 50).

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (US Publication no. 2019/0192860).
In regard to claims 3 and 14, the system and method of Ghosh et al. evaluates capture of the His Bundle and adjusts stimulation parameters to satisfy capture requirements (e.g. last sentence para 81).  Evaluation of capture may be performed in several ways, for example, in one routine Ghosh et al. obtains features of a cardiac signal such as a right ventricular metric RVAT from the ECG signals, and a left ventricular metric LVAT from the ECG signals, wherein His Bundle and total capture are verified when both the RVAT value is less than or equal to 30 ms, and the LVAT value is less than 30 ms, wherein the 30 ms metrics are considered to comprise capture thresholds (para 46-48, 67, and 81).  Ghosh et al. may then adjust pacing voltage to achieve proper capture (para 51 and 81, also see figure 4).  However, this determination is performed by the external electrode apparatus 110 and computing apparatus 140 instead of the therapy delivery circuit of the IMD.  Presumably though, it is considered that it is the functions of the therapy module 84 of the IMD that are adjusted based on the capture determination by the computing device.  Ghosh et al. is silent with respect to the therapy module for confirming capture in the manner as claimed.   It is reasoned that the therapy module 84, in cooperation with the control module 81, is capable of determining capture in this manner since the therapy module 1) is configured for delivering pacing therapy to the His bundle and target tissues, and 2) works in cooperation with the sensing module 86 that determines features of the cardiac signal to adjust therapy (para 85 and 98).  Further, the IMD of Ghosh et al. includes a control module 81 with a processor 80 and telemetry module 88 which are capable of processing sensed information to adjust therapy and to send and receive information relevant to the delivered therapy.  Said processor 80 is considered capable of processing sensed signals in the same manner as computing apparatus to evaluate capture and adjust therapy.  Modification of Ghosh et al. to perform the capture evaluation technique of the computing apparatus on the control and therapy modules of the IMD is considered to have been obvious to one of ordinary skill in the art since the structures are capable of performing such function and would merely require routine programming to implement the technique within a different component of the system.
In regard to claims 4 and 15, Ghosh et al. includes a telemetry module 88 which is fully capable of receiving signals from an external device such as the computing apparatus (para 104).
In regard to claims 5 and 16, the IMD of Ghosh et al. includes sensing module 86 and control module 81 which are capable of sensing and processing the features of a cardiac electrical signals as claimed (para 91 and 100-103).       

                                                                                                                                                                                           Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447.  The examiner can normally be reached on M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        18 June 2021